Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 05/04/2020. In virtue of this communication, claims 1-15 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 05/04/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Abstract Objection
The Abstract is objected to because it contains more than 150 words. Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9 and 11-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 9,
	The recitation “the slit” in line 1 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 11,
	The recitation “at least one of the wireless communication circuit” in line 13 is considered vague because it’s confused with “at least one wireless communication circuit” in line 11 of claim 1. Clarification is required.
The recitation “is configured to be” in line 13 is considered vague because at least one of the wireless communication circuit may be or may not be electrically connected to the antenna elements. Clarification is required.

Regarding claim 14,
The recitation “at least one of the antenna elements” in lines 1-2 is considered vague because it’s confused with “at least one of the antenna elements” in line 4 of claim 1. Clarification is required.
	The recitation “at least one of the wireless communication circuit” in line 9 is considered vague because it’s confused with “at least one wireless communication circuit” in line 11 of claim 1. Clarification is required.
The recitation “is configured to be” in line 9 is considered vague because at least one wireless communication circuit may be or may not be electrically connected to the antenna elements. Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 20120038526), hereinafter Lim.

Regarding claim 1,
Lim discloses an electronic device (a low-profile antenna, Fig 1) comprising:
a housing (a package; “the low-profile antenna according to an exemplary embodiment of the present invention may be contained in a package and protected from an external environment” paragraph [0042]));
an antenna array (an antenna array 120, Fig 1) which is disposed in the housing and comprises a plurality of antenna elements (an antenna element A includes antenna units 120-1, 120-2, and an antenna element B includes antenna units 120-3 and 120-4, Fig 1) separated in a pattern, at least one of the antenna elements comprising a substantially flat first conductive plate (a conductive plate includes antenna elements 120-1 and 120-2, Fig 1) which is in a partially oval shape, the first conductive plate comprising:
a partially oval periphery (a peripheral PP, Fig 1) which comprises a first end (a first end E1PP, Fig 1) and a second end (a second end E2PP, Fig 1),
a partial major axis (a partial major axis A120A, Fig 1),
a minor axis (a minor axis A120a, Fig 1) which is perpendicular to the major axis, and
a straight periphery (a peripheral PP120-2, Fig 1) which makes a non-zero angle with the partial major axis, contacts or crosses the partial major axis, and interconnects the first end and the second end;  and

However, Lim teaches a feeding patch 140 (Fig 1), and the low-profile antenna was designed to have a bandwidth of 10 dB in a frequency band of 2.3 to 2.4 GHz (paragraph [0044]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one wireless communication circuit being electrically connected to antenna elements, and being configured to transmit a first signal having a first frequency by feeding at or near a straight periphery, and a second signal having a second frequency being greater than the first frequency by feeding part of a partially oval periphery at or near a minor axis in Lim, in order to provide an antenna that is reliable and inexpensive and can be simply manufactured.

[AltContent: textbox (Low-profile antenna)][AltContent: arrow][AltContent: textbox (S1201)][AltContent: arrow][AltContent: arrow][AltContent: textbox (PP120-2)][AltContent: arrow][AltContent: textbox (PP)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (A120a)][AltContent: textbox (A120A)][AltContent: arrow][AltContent: arrow][AltContent: textbox (E2PP)][AltContent: arrow][AltContent: textbox (E1PP)][AltContent: textbox (Z)][AltContent: arrow][AltContent: textbox (Y)][AltContent: textbox (X)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (Lim (US 20120038526))]
    PNG
    media_image1.png
    456
    784
    media_image1.png
    Greyscale



Lim as modified discloses the claimed invention, as discussed in claim 1.
Lim does not explicitly teach the wireless communication circuit is configured to form at least one beam using the antenna elements.
However, Lim teaches radiation patterns of the low-profile antenna (Figs 7A and 7B; paragraph [0046]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a wireless communication circuit being configured to form at least one beam using antenna elements in Lim as modified, in order to provide an antenna that is reliable and inexpensive and can be simply manufactured.

Regarding claim 3,
Lim as modified discloses the claimed invention, as discussed in claim 1.
Lim does not explicitly teach the first frequency is in a range of 25 GHz.about.35 GHz, and the second frequency is in a range of 35 GHz.about.45 GHz. 
However, Lim teaches lengths of respective sides of the antenna shown in FIG. 4 are 40 mm (L.sub.1).times.50 mm (W.sub.1).times.8.2 mm (h.sub.1), and an electric magnitude of the antenna is 0.306.lamda..sub.0.times.0.383.lamda..sub.0.times.0.062.lamda..sub.0 at a frequency of 2.3 GHz. The narrow gap between the unit patches 120-n constituting the radiator 120 is 0.2 mm The aluminum ground plane 150 of FIG. 4 may have a size of 300 mm (L.sub.2).times.300 mm (W.sub.2) and a thickness of 1 mm, which is expressed as an electric magnitude of2.3.lamda..sub.0.times.2.3.lamda..sub.0.times.0.007.lamda..sub.0 (paragraph [0041]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first frequency being in a range of 25 GHz.about.35 GHz, and a second frequency being in a range of 35 GHz.about.45 GHz in Lim as modified, in order to provide an antenna that is reliable and inexpensive and can be simply manufactured.


Lim as modified discloses the claimed invention, as discussed in claim 3.
Lim does not explicitly teach the first frequency is 28 GHz, and the second frequency is 39 GHz. 
However, Lim teaches lengths of respective sides of the antenna shown in FIG. 4 are 40 mm (L.sub.1).times.50 mm (W.sub.1).times.8.2 mm (h.sub.1), and an electric magnitude of the antenna is 0.306.lamda..sub.0.times.0.383.lamda..sub.0.times.0.062.lamda..sub.0 at a frequency of 2.3 GHz. The narrow gap between the unit patches 120-n constituting the radiator 120 is 0.2 mm The aluminum ground plane 150 of FIG. 4 may have a size of 300 mm (L.sub.2).times.300 mm (W.sub.2) and a thickness of 1 mm, which is expressed as an electric magnitude of2.3.lamda..sub.0.times.2.3.lamda..sub.0.times.0.007.lamda..sub.0 (paragraph [0041]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first frequency being 28 GHz, and a second frequency being 39 GHz in Lim as modified, in order to provide an antenna that is reliable and inexpensive and can be simply manufactured.

Regarding claim 5,
Lim as modified discloses the claimed invention, as discussed in claim 1.
Lim teaches the substantially flat first conductive plate further comprises:
a slit (a slot S1201, Fig 1) which is extended in a direction (a direction in y-direction, Fig 1) to make a non-zero angle with the major axis. 

Regarding claim 6,
Lim as modified discloses the claimed invention, as discussed in claim 5.
Lim teaches the slit is disposed on the opposite side of the minor axis from the straight periphery (Fig 1).

Regarding claim 7,
Lim as modified discloses the claimed invention, as discussed in claim 6.
PP, Fig 1) of the partially oval periphery.

Regarding claim 8,
Lim as modified discloses the claimed invention, as discussed in claim 1.
Lim does not explicitly teach a length of the partial major axis is about 3/4 of a total major axis length of a virtual complete oval which comprises no straight periphery. 
However, Lim teaches lengths of respective sides of the antenna shown in FIG. 4 are 40 mm (L.sub.1).times.50 mm (W.sub.1).times.8.2 mm (h.sub.1), and an electric magnitude of the antenna is 0.306.lamda..sub.0.times.0.383.lamda..sub.0.times.0.062.lamda..sub.0 at a frequency of 2.3 GHz. The narrow gap between the unit patches 120-n constituting the radiator 120 is 0.2 mm The aluminum ground plane 150 of FIG. 4 may have a size of 300 mm (L.sub.2).times.300 mm (W.sub.2) and a thickness of 1 mm, which is expressed as an electric magnitude of2.3.lamda..sub.0.times.2.3.lamda..sub.0.times.0.007.lamda..sub.0 (paragraph [0041]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a length of a partial major axis being about 3/4 of a total major axis length of a virtual complete oval comprising no straight periphery in Lim as modified, in order to provide an antenna that is reliable and inexpensive and can be simply manufactured.

Regarding claim 9,
Lim as modified discloses the claimed invention, as discussed in claim 1.
Lim does not explicitly teach the slit is formed at an about 1/2 point between the major axis and the minor axis of the partially oval periphery. 
	However, Lim teaches a slit (a slot S1201, Fig 1) and a feeding patch 140 for power feeding is disposed in an area between the unit patches 120-n corresponding to the one axis of the oval (Fig 1; paragraph [0036]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a slit being formed at an 

Regarding claim 10,
Lim as modified discloses the claimed invention, as discussed in claim 1.
Lim teaches a length of the slit does not exceed the major axis (Fig 1). 

Regarding claim 14,
Lim as modified discloses the claimed invention, as discussed in claim 1.
Lim teaches at least one of the antenna elements further comprises a flat third conductive plate (a third conductive plate includes antenna elements 120-1, 120-2 and 120-4, Fig 1),
wherein the third conductive plate comprising: a first pattern unit (a pattern unit of the element 120-2) in a specific length, a second pattern unit (a pattern unit of the element 120-4) which extends from one end of the first pattern unit in a first length (a length of plate 104 (Fig 1), and a third pattern unit (a pattern unit of the element 120-1) which extends from one end of the first pattern unit at a specific angle with the second pattern unit, and has a second length which is longer than the first length
Lim does not explicitly teach wherein at least one wireless communication circuit is configured to be electrically connected to the antenna elements, and transmit a fifth signal having a fifth frequency corresponding to the first pattern unit by feeding near other end of the first pattern unit, and a sixth signal having a sixth frequency, corresponding to the second pattern unit, which is smaller than the fifth frequency. 
However, Lim teaches a feeding patch 140 (Fig 1), and the low-profile antenna was designed to have a bandwidth of 10 dB in a frequency band of 2.3 to 2.4 GHz (paragraph [0044]), and a feeding patch 140 for power feeding is disposed in an area between the unit patches 120-n corresponding to the one axis of the oval (Fig 1; paragraph [0036]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one wireless 

Regarding claim 15,
Lim as modified discloses the claimed invention, as discussed in claim 14.
Lim teaches the antenna elements are alternated in opposite directions (Fig 1). 

Claims 11-13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 20120038526), hereinafter Lim, in view of Ding (US 20120229366), hereinafter Ding.

Regarding claim 11,
Lim as modified discloses the claimed invention, as discussed in claim 1.
Lim does not teach at least one of the antenna elements further comprises a substantially flat second conductive plate which is in a partially rectangular shape, wherein the second conductive plate comprising: a first periphery; a second periphery which is longer than the first periphery and extends substantially perpendicularly from the first periphery; a third periphery which is in parallel with the first periphery, extends from the second periphery, and is shorter than the first periphery; a fourth periphery which extends from the third periphery; and a fifth periphery which is in parallel with the second periphery, extends from the fourth periphery to the first periphery, and is shorter than the second periphery, wherein at least one of the wireless communication circuit is configured to be electrically connected to the antenna elements, and transmit a third signal having a third frequency by feeding at or near the first periphery, and a fourth signal having a fourth frequency which is greater than the third frequency by feeding part of the fifth periphery. 
2, Fig 2) which is in a partially rectangular shape, wherein the second conductive plate comprising:
a first periphery (a first periphery 34B1, Fig 2);
a second periphery (a second periphery 34B2, Fig 2) which is longer than the first periphery and extends substantially perpendicularly from the first periphery;
a third periphery (a third periphery 34B3, Fig 2) which is in parallel with the first periphery, extends from the second periphery, and is shorter than the first periphery;
a fourth periphery (a fourth periphery 34B4, Fig 2) which extends from the third periphery; and
a fifth periphery (a fifth periphery 34B5, Fig 2) which is in parallel with the second periphery, extends from the fourth periphery to the first periphery, and is shorter than the second periphery,
Ding does not explicitly teach at least one of the wireless communication circuit is configured to be electrically connected to the antenna elements, and transmit a third signal having a third frequency by feeding at or near the first periphery, and a fourth signal having a fourth frequency which is greater than the third frequency by feeding part of the fifth periphery. 
	However, Ding teaches an RF feed source 38 (Fig 2) and the patch antenna structure 28 has a return loss below -10 dB over the frequency band from 22-GHz to 28-GHz (paragraph [0036]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a substantially flat second conductive plate being in a partially rectangular shape, wherein the second conductive plate comprising a first periphery, a second periphery being longer than the first periphery and extending substantially perpendicularly from the first periphery, a third periphery being in parallel with the first periphery, extending from the second periphery, being shorter than the first periphery, a fourth periphery extending from the third periphery, and a fifth periphery being in parallel with the second periphery, extending from the fourth periphery to the first periphery, and being shorter than the second 

[AltContent: textbox (Ding (US 20120229366))][AltContent: arrow][AltContent: textbox (34B5)][AltContent: arrow][AltContent: arrow][AltContent: textbox (34B4)][AltContent: arrow][AltContent: textbox (34B3)][AltContent: arrow][AltContent: textbox (34B2)][AltContent: arrow][AltContent: textbox (34B1)][AltContent: connector][AltContent: textbox (P302)][AltContent: arrow]
    PNG
    media_image2.png
    679
    739
    media_image2.png
    Greyscale





Lim as modified in view of Ding as modified discloses the claimed invention, as discussed in claim 11.
Ding teaches the fourth periphery comprises a first side which extends from the third periphery in parallel with the second periphery, and a second side which extends from the first periphery in parallel with the third periphery (Fig 2). 

Regarding claim 13,
Lim as modified in view of Ding as modified discloses the claimed invention, as discussed in claim 11.
Ding teaches the fourth periphery is formed in a curved shape (Fig 2).


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HAI V TRAN/Primary Examiner, Art Unit 2845